Citation Nr: 1116680	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  08-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an increased evaluation for injury to the right toes, currently rated 10 percent disabling.  

3.  Entitlement to an increased initial evaluation for tinnitus, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1955 to December 1958, and had subsequent reserve service.  

The issues of entitlement to increased ratings for the toes and service connection for tinnitus come to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A Notice of Disagreement was filed in September 2007, a Statement of the Case was issued in September 2008, and a Substantive Appeal was received in November 2008.  The hearing loss matter comes to the Board from April 2008 and August 2008 rating decisions of the VA RO in Winston-Salem, North Carolina.  A Notice of Disagreement was filed in August 2008, a Statement of the Case was issued in May 2009, and a Substantive Appeal was received in June 2009.  The Veteran testified at a hearing before the Board in February 2011.  

The issue of entitlement to an increased evaluation for injury to the right toes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence support that hearing loss is related to service.

2.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased initial evaluation for tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that a veteran has a current disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the present case, the Veteran contends to have been exposed to loud noise from artillery during service.  The Veteran provided sworn testimony in February 2011 regarding the noise exposure that he had during service. 

The service treatment records reflect no findings related to bilateral hearing loss.  

The Veteran underwent a VA examination in April 2007.  He reported that he was told that he had hearing loss in 2007, after routine exposure to noise, from his duty assignments during military service.  He stated that his duties during military service consisted of medic in Army and artillery in Army Reserves.  He reported firing weapons with both hands.  He stated that he used hearing protection.  He denied requiring a hearing conservation program.  He stated that, following military service, he worked in refrigeration service for 15 years without hearing protection.  He denied any exposure to loud noise outside of military service.  Speech recognition testing showed scores of 88 percent for both ears.  The level of presentation was 100 decibels in both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
90
105
105
105
105
LEFT
80
90
100
105
105

The examiner stated that a diagnosis related to hearing loss was not possible because the results obtained were inconsistent in that the Veteran's pure tone thresholds suggest significantly greater hearing loss than was revealed by his ability to hear and recognize speech stimuli.  The examiner believed that there was some degree of hearing loss in both ears, but the Veteran was unable to distinguish between the pure tone stimuli and his chronic tinnitus and thus did not respond when the pure tone stimuli was presented until very high levels were presented.  However, the fact that the Veteran required 100 decibels of speech stimuli in both ears (and could tolerate that level comfortably) indicated that he had significant hearing loss in both ears and had decreased speech recognition at that elevated presentation level in both ears.  Based on the available information, the examiner opined that it is more likely than not that the Veteran had hearing loss from the acoustic trauma he was exposed to during his military service working in artillery, even though the exact degree of hearing loss was unidentifiable at time of examination, although there appeared to be hearing loss present in both ears.  

The Veteran underwent another VA examination in January 2008.  He reported decreased bilateral hearing.  He reported military noise exposure while working in field artillery with no "cbt" exposure.  He denied civilian and recreational noise exposure.  Speech recognition testing showed scores of 92 percent for the right ear and 94 percent for the left ear.  Audiometric testing could not determine pure tone thresholds in decibels.  The examiner could not determine hearing loss due to the Veteran's failure to report for additional testing.  The examiner noted that the Veteran was scheduled to return for additional testing to attempt to more clearly define actual hearing status; however, he failed to report for testing.  The examiner stated that it is generally accepted that tinnitus does not cause hearing loss and that hearing difficulty related to tinnitus is usually attentional rather than related to any actual auditory dysfunction.  The examiner noted that the Veteran's period of service was from 1955 to 1958.  The examiner stated that frequency-specific testing dated in July 1977 revealed that thresholds were well within normal limits bilaterally.  Therefore, the examiner opined that the question of hearing loss related to military service was moot.  

The Veteran underwent another VA examination in May 2008.  He reported decreased hearing bilaterally.  He stated that military noise exposure included artillery and small arms.  He reported that his occupation was repairman and he denied recreational noise exposure.  Speech recognition testing showed scores of 100 percent for both ears.  Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
30
50
45
LEFT
15
20
30
60
60

The examiner diagnosed bilateral sensorineural hearing loss of normal to moderate severity.  The examiner opined that hearing loss is less likely as not caused by or a result of noise exposure on active duty.  The examiner noted that the Veteran continued to provide thresholds at testing that were in very poor agreement with any objective testing, as well as exhibiting poor internal agreement and consistency.  However, the Veteran was seen in April 2008 and provided behavioral responses that, while likely to include a degree of functional overlay, are deemed in reasonably good agreement and most representative of organic hearing levels in that internal consistency was good and results were in fair agreement with objective testing.  

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Under the facts of this case the Board finds that the evidence is at least in equipoise as to the etiology of the bilateral hearing loss.  The Board finds the Veteran's account of acoustic trauma in service and the account of his symptoms after service to be credible.  The Board notes that the January 2008 and May 2008 VA examiners concluded that the hearing loss was not related to service.  However, the record contains evidence of hearing loss disability under 38 C.F.R. § 3.385 along with the April 2007 nexus statement in his favor from a medical professional.  The Veteran provided sworn and credible testimony regarding his exposure to acoustic trauma during service.  Accordingly, with all reasonable doubt being resolved in his favor, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the bilateral hearing loss claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that in a January 2007 communication, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.

Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

At the February 2011 Board hearing, the Veteran withdrew the issue of entitlement to an increased initial evaluation for tinnitus.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and the issue of entitlement to an increased initial evaluation for tinnitus is dismissed.


ORDER

Service connection for hearing loss is granted. 

The issue of entitlement to an increased initial evaluation for tinnitus is dismissed.  


REMAND

The Veteran testified at the February 2011 Board hearing that he has sought treatment for his toe disability at the Durham VA medical center (VAMC).  The claims file contains one treatment record from the Durham VAMC dated in March 2007 which is unrelated to a toe disability.  Although the claims file contains a June 2009 note 'Post-It' note by the DRO, reflecting that there are no additional records from the Durham VAMC, the basis for this conclusion is not set forth.  The VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Veteran testified at the February 2011 Board hearing that he has been treated for his toe disability by Dr. B.  It does not appear that the RO ever attempted to request these records.  Under the circumstances, VA's duty to assist the Veteran requires appropriate action to request such records.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's treatment records from the Durham VAMC for the period on appeal, aside from the March 12, 2007 treatment record already contained in the claims file.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.  

2.  Ask the Veteran to complete a release form authorizing VA to request his medical records from Dr. B.  If these records are not obtained, advise the Veteran and allow him an opportunity to submit the records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his toe disability during the period on appeal.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  

3.  After the development has been completed, readjudicate the claim for an increased evaluation for injury to the right toes.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_
_____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


